Citation Nr: 1450487	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  10-25 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for low back degenerative changes.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Quander Forde, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from September 1990 to February 1995.  

This matter comes to the Board of the Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In September 2014, the Veteran withdrew his request for a hearing at the RO.  The hearing request is therefore deemed withdrawn.  38 C.F.R. § 20.704 (e).  

The issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009). As the evidence suggests that the Veteran may be unemployable at least in part due to his service-connected low back disability, the issue of entitlement to a TDIU has been raised and is within the jurisdiction of the Board. 

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, and for the reasons stated below, the Board finds that further development is required in order to comply with the duty to assist.

The Board observes that the Veteran receives ongoing VA treatment for his low back disability.  However, a review of the Veteran's electronic record revealed the most recent pertinent VA treatment records are current only as of April 2011.  As there potentially are outstanding VA medical records relevant to the appeal, there is a duty to obtain such records.  See 38 C.F.R. § 3.159(c)(2).  Therefore, on remand, any additional pertinent VA treatment records dated after April 2011 must be associated with the electronic claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history). Additionally, it has been over 5 years since the last examination, conducted in July 2009.  The Board therefore finds that a new examination of his low back disability is needed to fully and fairly evaluate the claim for an increased rating.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (Where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

As noted above, when evidence of unemployability is submitted during the appeal from an assigned disability rating, a claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, the record suggests that the Veteran's service-connected low back disability affects his ability to work.  Accordingly, the issue of entitlement to TDIU has been raised by the evidence of record in this case, is inextricably intertwined with an increased rating claim remaining on appeal, and appellate consideration of TDIU is deferred pending resolution of the increased rating claim for the low back disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).  Further, as the Board has determined a new examination is necessary regarding the service-connected low back disability, the examiner should comment upon the effect this disability has on his employability.  

Finally, on remand, the RO must consider whether to refer this case to the Director, Compensation Service, for a collective extraschedular rating because of the potential compounding effects between the Veteran's his low back and cervical spine disabilities.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding records of VA treatment for the Veteran's low back disability dated since April 2011 and associate them with the record.  This must include any records of the Veteran's participation in VA's vocational rehabilitation program.  If no additional records are available, include documentation of the unavailability in the claims file.

2.  Invite the Veteran to submit medical and hospitalization records, medical statements, and any other lay or medical evidence from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed, of the nature, extent, and severity of his low back disability, to include the impact on his ability to work.  He should be provided an appropriate amount of time to submit this evidence. 

3.  After associating any pertinent, outstanding records with the claims file, schedule the Veteran for an appropriate VA examination to determine the current nature, extent, and severity of any orthopedic and neurologic impairment related to the Veteran's low back disability.  The claims folder should be made available to and reviewed by the examiner.

The examiner should identify all back orthopedic pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's back.  

In addition, if possible, the examiner should state whether the back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

Further, the examiner should also discuss the nature and severity of any right or left-sided radiculopathy or neuropathy found to be present.  

The examiner must also state whether the Veteran has bowel or bladder problems related to his low back disability.

The examiner must also indicate the impact the Veteran's low back disability has on his ability to secure or follow a substantially gainful occupation in light of this Veteran's education, training and work experience.

All findings and conclusions should be set forth in a legible report. 

4.  Then readjudicate the appeal, to include entitlement to a TDIU.  

In doing so, the RO must adjudicate whether to refer this case to the Director, Compensation Service, for extraschedular consideration on a single or combined disability basis.

If the full benefits sought on appeal are not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them a sufficient opportunity to respond.  Then, return the case to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).

_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

